Case: 16-11476      Document: 00514124532         Page: 1    Date Filed: 08/21/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fif h Circuit
                                    No. 16-11476                                    FILED
                                  Summary Calendar                            August 21, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

WILLIAM JACKSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CR-547-1


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       William Jackson pleaded guilty to being a felon in possession of a
firearm. For the first time on appeal, he argues that 18 U.S.C. § 922(g)(1) is
unconstitutional.      The Government has filed an unopposed motion for
summary affirmance arguing that Jackson’s challenge is foreclosed by circuit
precedent or, alternatively, requesting an extension of time to file its brief on
the merits.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 16-11476   Document: 00514124532    Page: 2   Date Filed: 08/21/2017


                                 No. 16-11476

       We note that the written judgment does not accurately reflect Jackson’s
conviction under § 922(g)(1). The district court may correct a clerical error
such as this one at any time pursuant to Federal Rule of Criminal Procedure
36.
       Jackson’s argument that § 922(g)(1) is unconstitutional because it
exceeds the scope of Congress’s power under the Commerce Clause is
foreclosed. See United States v. Alcantar, 733 F.3d 143, 145-46 (5th Cir. 2013);
United States v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001); United States v.
De Leon, 170 F.3d 494, 499 (5th Cir. 1999). He raises the argument to preserve
it for further review. Accordingly, the Government’s motion for summary
affirmance is GRANTED, the alternative motion for an extension of time to file
a brief is DENIED, the judgment of the district court is AFFIRMED, and we
REMAND to the district court for the limited purpose of correcting the clerical
error in the written judgment.




                                       2